Citation Nr: 0905709	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  08-30 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a foot disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2007 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

In January 2009, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the Los Angeles, 
California RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

The competent medical evidence of record indicates that the 
Veteran's current bilateral pes planus, hammer toes and 
hallux disorder are related to active military service.


CONCLUSION OF LAW

Bilateral pes planus, hammer toes and hallux disorder was 
incurred in active military service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 39 C.F.R. § 3.303 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Merits of the Claim for Service Connection 

Service connection may be granted to a Veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In assessing the Veteran's service connection claim for a 
bilateral foot disorder, the Board must first determine 
whether the Veteran has the claimed disability.  A March 2006 
VA treatment record shows that the Veteran has a current 
diagnosis of bilateral pes planus and hammer toe.  Therefore, 
the Veteran has a current bilateral foot disability and the 
first criterion for service connection has been met. 

After a careful review of the Veteran's service treatment 
records, there is no evidence of complaints, treatment or a 
diagnosis of foot problems or a foot disorder during military 
service.  Specifically, the Board observes that the Veteran's 
entrance examination in June 1974 and his separation 
examination in May 1976 reveal that the Veteran's feet were 
normal. 

As there is no medical evidence of a foot disorder shown in 
service, the threshold question is whether there is 
sufficient medical evidence to establish an etiological link 
between the Veteran's current bilateral foot disorder and his 
active service.   In this case, the record contains two 
medical opinions that favor the Veteran's contentions.  In 
September 2008, the Veteran's private physician, who reported 
treating the Veteran for his bilateral foot condition 
intermittently for approximately 25 years, provided the 
opinion that the Veteran's thick painful keratosis lesions 
are the result of this time spent in military service.  His 
rationale for his opinion was that lengthy and vigorous 
activity and subsequent demands on his feet while wearing 
inappropriate military shoe gear is consistent with the 
development of these lesions.  The Veteran's podiatric 
physician from VA also submitted a letter dated in October 
2006, which asserted that the Veteran reported that he 
developed foot pain in the balls of his feet, burning pain, 
calluses and flat feet while in active duty infantry.   The 
physician noted that the boots and dress shoes worn by 
infantry are typically standard issues.  Constant wear of 
inappropriate shoes or boots, carrying large loads and 
participating in vigorous physical activity eventually leads 
to the break down of ligaments, joints and muscle imbalances.  
He provided the opinion that more likely than not this was 
the Veteran's primary cause of chronic foot pain and long-
term changes to his complete kinetic chain of stance and 
gait.  The physician clarified the statement by asserting 
that it was more likely than not the Veteran's original foot 
gear and training has now amplified to its current chronic 
status requiring life long medical intervention for the 
deformities the Veteran now possess.  

It is unclear whether the physicians reviewed the Veteran's 
claims file prior to providing their medical opinions.  In 
this case, the Board finds the Veteran's statements that he 
started having symptoms of his current foot disorder in 
service to be competent and credible.  Lay persons are 
competent to testify as to the frequency and severity of the 
observable symptoms of a condition.  See Barr v. Nicholson, 
21 Vet. App. 303, 307 (2007) ("Lay testimony is competent 
... to establish the presence of observable symptomatology 
and 'may provide sufficient support for a claim of service 
connection'," quoting Layno v. Brown, 6 Vet. App. 465, 469 
(1994)); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  
Further, in Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
the Court found that lay persons are competent to testify to 
pes planus, in particular the symptoms of pain and visible 
flatness of the foot.  The Board notes that the Veteran's 
reported statements to his treating physicians are not 
contradicted by the evidence in the claims file.  Thus, the 
physicians were not relying on inaccurate facts when they 
provided their favorable opinions and therefore, the Board 
finds those opinions to be credible.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (indicating the Board 
may not disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history given by the 
veteran) and Coburn v. Nicholson, 19 Vet. App. 427 (2006) 
(reliance on a veteran's statements renders a medical report 
not credible only if the Board rejects the statements of the 
veteran as lacking credibility).  In addition, the physicians 
supported their opinions with clear rationales and both 
physicians are specialists in podiatry.  Furthermore, the 
Board finds it persuasive that there is no other medical 
evidence of record that contradicts the favorable nexus 
opinions.  Based on the foregoing, the Board finds the 
opinions in support of the Veteran's claim to be highly 
probative.    


ORDER

Entitlement to service connection for bilateral pes planus, 
hammer toes and hallux condition is granted.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


